Citation Nr: 1618365	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  08-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) depression, and schizophrenia, to include as secondary to heat stroke.

2.  Entitlement to service connection for residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1955 to November 1957, with periods of active duty for training (ACDUTRA) from: June 19, 1955 to July 2, 1955; June 16, 1956 to June 30, 1956; and June 15 1957, to June 29, 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that proceeding has been associated with the claims file.  The Board notes that in a March 2016 letter, the Veteran indicated that he had not withdrawn his previous request for a hearing.  However, as noted previously, the Veteran's attorney requested an additional Travel Board hearing in January 2014 and again in March 2014.  The undersigned Veterans Law Judge denied both requests, finding that the January 2011 hearing was not deficient.  38 C.F.R. § 20.700(a). 

In May 2011 and March 2014, the Board remanded the appeal for further development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder was not due to, or a result of, a disease or injury incurred during ACDUTRA.

2.  The Veteran's headaches, night sweats and hypoglycemic reaction are not due to, or a result of, a disease or injury incurred during ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between A Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, adequate notice was provided to the Veteran in a September 2009 letter.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues decided herein have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

VA satisfied its duty to obtain a medical opinion when required.  Pursuant to the May 2011 Board remand, the Veteran was provided with a medical examination in October 2011, to include addendum opinions in May 2014.  The Board finds that the VA examinations of record are adequate to decide the issues at hand as the examiners reviewed the claims file, considered the Veteran's relevant history, examined the Veteran where necessary, provided a sufficiently detailed description of the claimed disabilities, and provided analysis to support an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  

In January 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  Information was solicited regarding the nature of the Veteran's claimed hearing loss and tinnitus.  The undersigned specifically questioned the Veteran concerning potentially relevant records not associated with the claims folder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.

Moreover, based in part upon the Veteran's testimony, the Board remanded the case in May 2011 for further evidentiary development, to include obtaining records and providing additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims and any perceived deficiencies in the conduct of the hearing was cured with additional Board development.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds there has been substantial compliance with its most recent March 2014 remand directive as to the issues decided below.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AOJ attempted to obtain medical records and secured addendum opinions from the October 2011 VA examiners, concerning the Veteran's claims of residuals-both psychiatric and physical-of his in-service injury.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on a veteran the right to compliance with its remand orders).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A.  § 101(10).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  INACDUTRA generally means duty (other than full-time duty) prescribed for Reserves, and duty (other than full-time duty) performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(21), (22), (23), (24), (27); 38 C.F.R. § 3.6(a), (c), (d).  Thus, while service connection may be granted for any injury or disease that had its onset during active duty (or during ACDUTRA if such was incurred or aggravated in the line of duty), current disabilities must be shown to be related only to injuries, and not diseases, sustained in INACDUTRA for service connected to be granted.

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

The Board notes that the Veteran's claim, pursuant to Clemons and described above, has been expanded to include all mental health disorders, to include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)(conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b)(West 2014); 38 C.F.R. § 3.304(d) (2015) (pertaining to combat veterans).

However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Acquired Psychiatric Disorder

While serving in the National Guard in 1957, the Veteran experienced heat stroke that caused a psychiatric condition for which he was briefly hospitalized.  The Veteran contends that his current psychiatric disorder is a result of his service, and service connection is warranted. 
In October 2011, in connection with his claim, the Veteran underwent a VA examination.  He recalled his participation in Summer Field Training in the Army National Guard in June 1957 when he experienced heat exhaustion and resulting behavioral changes, which were diagnosed as schizophrenic reaction and required hospitalization at that time.  The examiner noted that the Veteran fully recovered, married, and had a career.  He had no further contact with mental health professionals, or any further treatment for a mental health disorder.  The examiner diagnosed the Veteran with brief psychotic disorder.  He found the Veteran had not been exposed to a traumatic event in service, and that he experienced some sleep disturbances and a difficulty in adapting to stressful circumstances.  

The examiner concluded that the Veteran had had a brief emotional reaction while on field training, which was diagnosed at the time as schizophrenic reaction but which was more adequately described as brief psychotic disorder.  The examiner explained that such a disturbance involves the sudden onset of psychotic-like behavior, usually occurring during the late teens or early 20's.  Here, the Veteran had been training in intense heat when the episode occurred.  The examiner noted that there was usually a complete remission of all symptoms in such a situation, as was the case with the Veteran.  On the question of nexus, the examiner indicated that the Veteran's condition was at least as likely as not incurred in or caused by the in-service event.  No rationale for such a conclusion, to include whether or not the Veteran currently had a mental health diagnosis, was provided. 

In its March 2014 remand, the Board found the October 2011 opinion inadequate and remanded the claim for an addendum opinion which addressed whether or not the Veteran currently had, or had at any point since the filing of his claim, an acquired psychiatric disorder.  

In May 2014, such an addendum was obtained from the October 2011 examiner.  At that time, the examiner noted that the Veteran had been diagnosed in October 2013 with depressive disorder NOS, which was due to his recently being widowed and being socially isolated.  The examiner noted that the Veteran had no diagnosis of PTSD.  The Veteran did not require further treatment after recovering from his in-service incident, which was not disabling.  The examiner concluded that it was less likely than not that the Veteran's depressive disorder NOS was caused by the in-service incident.  As rationale, the examiner indicated that the condition was caused by the Veteran's social isolation following the death of his wife and there was no connection between the in-service heat stroke and the current depression.  As the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The record also contains an April 2014 letter from a private psychologist, Dr. I.B.  In that letter, Dr. I.B. diagnosed the Veteran with schizophrenia, residual type.  Dr. I.B. indicated that it was more likely than not that the Veteran's psychological difficulties had their nexus in his military service.  However, he did not provide any rationale for such a conclusion.  Therefore, this opinion is afforded no probative weight. Id.

In July 2015, following Dr. I.B.'s diagnosis of schizophrenia, the AOJ sought clarification from a VA examiner concerning the nature of the Veteran's 1957 in-service episode.  The examiner was asked to determine whether the event in service was a brief psychotic event or the onset of schizophrenia, and to determine whether any mental disorder was related to the Veteran's in-service episode.  In the resulting August 2015 opinion, the VA examiner indicated that the Veteran's episode was classified as what was contemporarily called a brief psychotic disorder.  She explained that the Veteran experienced delusions, hallucinations, disorganized speech and grossly disorganized or catatonic behavior at the time of the episode, based on notes take at that time.  The examiner indicated that such symptoms were exactly the sort exhibited by someone experiencing brief psychotic disorder.  The examiner indicated that the Veteran was currently in treatment for a depressive disorder.  She concluded that the Veteran's depressive disorder had nothing to do with the in-service psychotic episode.  As rationale, the examiner explained that the Veteran's physical problems and loneliness after the death of his wife were the cause of his depression, noting that the Veteran did not pursue mental health treatment for many, many years and that the record indicated he did so following the loss of his wife, a fact which was well documented in his mental health treatment record.  She also indicated that the Veteran's depressive disorder was treated with group therapy, which would not be used to treat a psychosis.  As the August 2015 opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight.  Id. 

The record also contains an October 2015 opinion provided by a psychologist, Dr. R.B.  Dr. R.B. concluded that the Veteran had a diagnosis of PTSD, delayed, chronic, with secondary features of Major Depression, and Alcohol Dependency in full remission.  The doctor provided that such a diagnosis was "in keeping by the criteria of" the DSM, but the doctor did not explain what the criteria was or how the Veteran met it.  Regarding etiology, Dr. R.B. concluded that the Veteran's PTSD was caused by the "blatant racism and other overt acts" that soldiers of color were subjected to in the 1950's.  Dr. R.B. determined that the Veteran was one of the few African-American soldiers in his outfit and, as such, "took on more risk" and subjected himself to greater peril.  According to Dr. R.B., this caused the adverse conditions that led to the Veteran's breakdown.  Thereafter, the Veteran experienced difficulty readjusting to life outside of the military, warranting service connection.   

As noted above, a diagnosis of PTSD must be made in accordance with the diagnostic criteria of the DSM-IV; there must be a link, established by medical evidence, between current symptoms and an in-service stressor; and there must be credible supporting evidence that the claimed in-service stressor occurred.  In this case, however, the Board finds that the Veteran's diagnosis of PTSD is not credible, as it was not made in accordance with DSM-IV criteria, is not found to be due to a verified in-service stressor and is based on an inaccurate factual basis. 

In this regard, Dr. R.B. indicated in his opinion that it was racism and "other overt acts" that African-American service members were subjected to that caused the Veteran's breakdown and mental health disabilities.  However, no discussion was provided of what specific in-service experiences led to the development of PTSD.   In addition, no such acts or experiences have ever been documented in the whole of the Veteran's record, to include as part of his ongoing mental health treatment.  Dr. R.B. indicated that it was the Veteran's "prolonged exposure" to military trauma which caused the condition, as the Veteran was one of the "few blacks in his outfit" and, as a result, pushed himself harder, which compromised his health.  However, the Board notes that while the Veteran was in the National Guard for two years, he served on active duty for a total of 6 weeks, belying the doctor's determination that there was "prolonged exposure" to unnamed military trauma.  In addition, the Veteran's record contains a photograph, provided by the Veteran, of his National Guard unit, showing it was a majority African-American unit.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Dr. R.B. did not explain how the Veteran's PTSD meets the diagnostic criteria set forth in the DSM-IV.  The Veteran produced no evidence which would confirm an in-service stressor sufficient to support a diagnosis of PTSD.  To the extent that Dr. R.B. provided an opinion in support of service connection for PTSD, as discussed above, it did not link the current diagnosis to a verified in-service stressor as required by regulation.  Instead, the opinion referred generally and vaguely to perceived discrimination or harassment, which is inherently unverifiable.  As such, the Board assigns no probative value to the October 2015 medical opinion. See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Reonal, supra. 

The record also contains letters from members of the Veteran's family, as well as a fellow member of the National Guard.  In letters dated January 2008 and November 2011, S.W.D., who served with the Veteran, indicated that he and his sergeant helped take the Veteran to the medical unit following the Veteran's incident with heat exhaustion.  The letter did not discuss the Veteran's mental health.  Letters from B.F.G., the Veteran's sister, dated December 2007 and August 2012, described visiting the Veteran when he was hospitalized after the incident, and his behavior since that time.  B.F.G. opined that the heat exhaustion incident had a lasting effect on her brother's emotional and physical health.  In addition, the record also contains a letter from the Veteran's mother, written in June 1957, in which she recounts the Veteran's health prior to his National Guard service and the legal and medical issues immediately following the heat exhaustion incident.  Two buddy statements from the same time period describe the Veteran as normal and without mental problems.  

In sum, the Board finds that the May 2014 and October 2015 VA opinions are the most probative evidence of record with regard to whether the Veteran's current psychiatric disabilities were incurred as a result of his military service.  Indeed, both examiners reviewed the Veteran's service and post-service records, but determined it is less likely than not that his current diagnoses are related to his military service; specifically, to the June 1957 heat stroke incident.  In finding that the Veteran's current psychiatric disabilities are more likely a result of his post-service personal loss and health problems, both examiners provided detailed rationale and the Board finds probative that their conclusions are supported by the other evidence of record, including the VA treatment records which show the Veteran seeking treatment for depression following the death of his wife.  Therefore, the Board notes that the May 2014 and October 2015 VA opinions address all relevant facts and theories of entitlement in this case and are not outweighed or disputed by any other probative medical evidence or opinion of record.  Therefore, the Board finds that the Veteran's claim is denied.  While the Veteran has a current diagnosis of a psychiatric disorder, there is no evidence that it is related to service-but rather it is related to the loss of his spouse.  There is no competent evidence of a medical nexus between the current diagnosis and his service experiences.  

Moreover, the Veteran and his family members, as lay persons, are not competent to relate his psychiatric disorder to in-service events, as doing so requires medical expertise.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and etiology of an acquired psychiatric disorder requires detailed knowledge of the psyche and the impact of trauma on such system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran and his family members are non-probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994)(where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Davidson, supra; Jandreau, supra.

Therefore, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and depression is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and as such, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. Residuals of heat stroke

The Veteran contends that his in-service heat exhaustion incident resulted in the development of other residual conditions-namely, headaches, night sweats and hypoglycemic reaction-which warrant service connection.

In October 2011, the Veteran underwent a VA examination to address his claim.  As concerns his headaches, the examiner noted that the Veteran experienced headache pain, sensitivity to light and sound, and changes in vision.  He experienced head pain more than two days per week, which affected both sides of his head.  The Veteran did not experience prostrating attacks of headache pain at any time.  The Veteran reported that he first began experiencing headaches during his hospitalization for heat exhaustion in June 1957.  The Veteran described having to stay in a dark, quiet room and taking over-the-counter medication for treatment of his headaches.  The Veteran last experienced a severe migraine in the 1970's, for which he was sent home from work.  The examiner diagnosed the Veteran with migraine headaches, with an onset date of the late 1950's. 

Concerning etiology of the Veteran's headaches, the examiner found that the headaches were not caused by his military service.  As rationale for his conclusion, the examiner explained that the Veteran's headaches following his heat exhaustion were a symptom of that condition.  The examiner noted that medical literature did not show any direct relationship between heat stroke and the subsequent development of migraine headaches.

In regard to the Veteran's hypoglycemic reaction, the October 2011 examiner noted that the Veteran was never told he had low blood sugar and, at the time of the examination, had no problems with glucose levels.  The examiner noted that the Veteran was examined in 1974 and 1975 after describing his in-service heat exhaustion incident, and at that time he was tested for glucose tolerance.  The results of that test showed a diagnosis of reactive hypoglycemia.  At the time of the October 2011 examination, the Veteran was not being treated for the condition.  

Concerning etiology of the disorder, the examiner found that the hypoglycemic reaction was not caused by or the result of the Veteran's military service, to include the 1957 heat exhaustion incident.  As rationale, the examiner indicated that the Veteran was diagnosed with reactive hypoglycemia in 1974 and 1975.  She further indicated that there was no treatment necessary for the condition, and that it was not a residual of heat stroke. 

In a May 2014 addendum opinion, the October 2011 examiner addressed the Veteran's night sweats.  She noted that the Veteran described easily perspiring since the heat exhaustion incident, and having to change pajamas at night, on a weekly basis, because of sweating.  The examiner concluded that it was less likely than not that the Veteran's sweating was incurred in, or caused by, the in-service incident.  In a detailed rationale, the examiner explained that, based on her extensive review of medical literature, persons who have experienced heat stroke do not suffer long-term damage to the hypothalamus, the area of the brain that regulates perspiration.  Therefore, chronic residuals of temperature dysregulation-such as night sweats and easy perspiration-would not be related to heat stroke.  

In view of the foregoing, the Board finds that the Veteran's claim for service connection must be denied.  The Board accords great probative weight to the opinions proffered by the VA examiner in October 2011 and May 2014, which found that there was no link between the Veteran's migraine headaches, night sweats and hypoglycemic reaction and the June 1957 heat exhaustion incident.  The Board finds that the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Nieves-Rodriguez, supra; Stefl, supra.  Importantly, there are no contrary medical opinions of record.

The Board notes that the Veteran has generally contended that his headaches, night sweats and hypoglycemic reaction are related to his in-service injury.  As noted above, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran is competent to describe his in-service injury; however, as to the etiology of his headaches, night sweats and hypoglycemic reaction, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of the etiology of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the etiology of his disorders to have little probative value as he is not competent to opine on such complex medical questions.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service heat exhaustion and his current disorders.  In contrast, the VA examiner took into consideration all the relevant facts in providing her opinion.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's headaches, night sweats and hypoglycemic reaction are not shown to be causally or etiologically related to his in-service heat exhaustion injury and, therefore, service connection for such disorders must be denied.  Here, as above, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and schizophrenia, to include as secondary to heat stroke, is denied.

Service connection for residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


